Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 1 of 14 PageID #: 605




                                  UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF KENTUCKY

 JOHN JACOB HASENBEIN,                               )
                                                     )       Civil Action No. 3:20-cv-822-BJB
          Plaintiff,                                 )
                                                     )       U.S. DISTRICT JUDGE
                                                     )       BENJAMIN BEATON
 v.                                                  )
                                                     )
 F3EA, Inc.,                                         )       JURY DEMANDED
                                                     )
          Defendant.                                 )
                                                     )
                                                     )
                                                     )
 F3EA, Inc.,                                         )
                                                     )
          Counter-Plaintiff                          )
                                                     )
 v.                                                  )
                                                     )
 JOHN JACOB HASENBEIN and                            )
 DESIREE HASEBENBEIN,                                )
                                                     )
          Counter-Defendants.                        )
                                                     )


                                  AGREED PROTECTIVE ORDER


          Under Fed. R. Civ. P. 26, and subject to the approval of the Court under Fed. R. Civ. P.

 26(c) and 26(c)(1)(G), upon a showing of good cause in support of the entry of a protective order

 to protect the discovery and dissemination of personal, confidential, and proprietary information,

 which may include, without limitation, information created by a government contractor in relation

 to a government contract involving the Department of Defense, or information which will

 improperly annoy, embarrass, or oppress any party, witness, or person providing discovery in this

                                                 1
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 2 of 14 PageID #: 606




 case, the following Protective Order shall govern the handling of discovery documents and

 information, which shall consist of documents (as defined in Federal Rule of Civil Procedure

 34(a)(1)), including electronically stored information, depositions, deposition exhibits,

 interrogatory responses, admissions, and any other materials produced, given, or exchanged by

 and among the parties and any non-parties in connection with discovery in this action (collectively

 “Materials”), and it is hereby ordered that:

          1.        The term “Producing Party” shall mean any party or non-party who produces or

 discloses Information in the Litigation. The term “Receiving Party” shall mean any person to

 whom Information is produced or disclosed in the Litigation.

          2.        Materials designated as “Confidential” or “Outside Counsel’s Eyes Only” shall be

 used solely for purposes of preparation for trial and for trial (Civil Action No. 3:20-cv-822-BJB)

 before the United States District Court for the Western District of Kentucky and any appellate

 proceedings in this action (the “Litigation”) and for no other purpose, including without limitation

 any commercial or business purpose, except by prior written agreement of the parties or by order

 of the court. This includes, without limitation, obtaining permission from the opposing party or

 this Court before requesting any Confidential Materials in other litigation that a party or counsel

 learns about during this litigation.

          3.         Information may be designated “Confidential” by any party’s counsel, or any

 unrepresented party, if there is a good-faith basis to believe the Materials reflect, refer to, or

 evidence common law and statutory privacy and/or confidentiality interests, such as a trade secret

 or other confidential or proprietary research, development, or commercial information within the

 meaning of Federal Rule of Civil Procedure 26(c)(1)(G) or applicable state law, or confidential

 information belonging to a third party, such as a client of or an advisor to a party.

                                                    2
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 3 of 14 PageID #: 607




          4.         “Confidential” designations shall be limited to specific Materials that qualify

 under the appropriate standards listed above.

          5.        All documents, electronically stored information, and tangible items designated

 “Confidential” shall include a conspicuous stamp on each page or separate item by the Producing

 Party of “Confidential.” The designation shall be made at the time of delivery of the Materials to

 the Receiving Party or as provided in paragraph 15. When a Producing Party designates Materials

 as “Confidential” after they have already been produced during the course of this litigation, the

 Producing Party will notify the other parties to the Litigation of the change in designation within

 fourteen (14) days of making such designation. In that instance, the Producing Party will also,

 within those fourteen (14) days, re-produce replacement pages of the designated documents with

 the appropriate confidentiality stamp and Bates number stamp.

          6.        “Confidential” Materials, including any summaries or reproductions of the

 Materials, shall be inspected or disclosed solely by the following persons:

               a. The Parties’ Outside Counsel (as defined below), including all attorneys,

 paralegals, stenographic, and clerical staff employed by such counsel;

               b. Any Party to this action, such Party’s partners, owners, members, officers,

 directors, in-house counsel (including their clerical, litigation support and paralegal personnel),

 and other employees who are assisting the Party’s Outside Counsel with this action, provided that

 such partner, owner, officer, director or employee is provided a copy of this Protective Order and

 agrees to be bound thereby through the execution of the attached Agreement to Be Bound by

 Protective Order (“Exhibit 1”);

               c. Experts retained to testify at trial or consultants retained or engaged by the Parties in

 preparation for trial (collectively “Consultants”) and persons in their employ who are assisting in

                                                      3
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 4 of 14 PageID #: 608




 the conduct of this Litigation; provided that the Consultant and such persons in their employ being

 provided Confidential Materials first signs a copy of Exhibit 1 (the “Undertaking”) on behalf of

 him/herself and/or his/her organization and ensures that all others within the organization working

 on the project comply with the terms of this Order;

               d. The Court and its personnel, including any appellate Court;

               e. Court reporters, videographers, video-deposition synchronization services,

 interpreters, translators, copy services, exhibit preparation services, and database and/or coding

 services retained on behalf of any Party;

               f. Outside photocopying, translation, document management, and exhibit preparation,

 trial services, or other professional vendors the parties engage for purposes of the Litigation;

               g. Witnesses in this action, provided that (a) such witness is provided a copy of this

 Protective Order and agrees to be bound thereby through the execution of the attached Exhibit 1,

 (b) the Court directs the witness to abide by the terms of this Protective Order notwithstanding any

 witness’s refusal to execute the attached Exhibit 1, or (c) upon determination by the Court that any

 witness need not be bound to the terms of this Protective Order; and

               h. Persons who authored, prepared, or previously received or had lawful access to the

 Materials.

               i. Any other person that the designating Party has agreed to in advance in writing.

          7.        Notwithstanding the foregoing, this Protective Order shall not (a) prevent any Party

 from using or disclosing its own materials that it has produced and designated as “Confidential”

 Materials in this Litigation as it deems appropriate, so long as disclosure is made in a manner

 which is reasonably calculated to maintain the confidentiality of the Confidential Materials, and

 does not result in the Materials becoming public knowledge; (b) preclude any Party from showing

                                                     4
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 5 of 14 PageID #: 609




 an employee, officer, independent contractor, Consultant, or representative (“Deposition Witness”)

 of a Producing Party at a deposition of that employee, officer, independent contractor, Consultant,

 or representative of a Producing Party any Confidential Materials provided by the Producing Party;

 or (c) preclude or limit any Party from the lawful use of any Confidential Materials lawfully

 obtained from a source other than the Producing Party.

          8.        “Outside Counsel” means the attorneys who have entered an appearance with the

 Court in this case and those attorneys, paralegals, assistants, and other staff working at the direction

 of the attorneys who have entered an appearance in this case. The term does not include in-house

 or corporate counsel for any Party.

          9.        Materials qualify for designation as “Outside Counsel’s Eyes Only” if they contain:

 (1) information contractually required by a third party to be held as confidential or (2) technical,

 proprietary, and/or trade secret information.

          10.       Unless and until either the Court rules otherwise or the producing Party agrees to

 withdraw or modify an “Outside Counsel’s Eyes Only” designation, material designated as

 “Outside Counsel’s Eyes Only” shall be maintained in confidence by that Party’s Outside Counsel

 to whom such material is produced and shall not be disclosed to any person except:

                a. Outside Counsel for the respective Parties;

                b. Any outside consultant or expert who is assisting a Party in this action, to whom it

 is necessary to disclose “Outside Counsel’s Eyes Only” information for the purposes of assisting

 in, or consulting with respect to, the preparation of this action, regardless of whether the consultant

 or expert is formally retained by the Party itself or by the Party's Outside Counsel, provided that

 such consultant or expert is provided a copy of this Protective Order and agrees to be bound thereby

 through the execution of the attached Exhibit 1;

                                                     5
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 6 of 14 PageID #: 610




                c. The Court and its authorized staff;

                d. Court reporters, videographers, video-deposition synchronization services,

 interpreters, translators, copy services, exhibit preparation services, and database and/or coding

 services retained on behalf of any Party;

                e. Any author or original recipient of the “Outside Counsel’s Eyes Only Materials”;

 and

                f. Any other person that the Producing Party has agreed to in advance in writing.

          11.       Before any Materials are designated “Confidential” or “Outside Counsel’s Eyes

 Only,” counsel of record for the designating party must make a determination, in good faith, that

 the documents, information, and/or other Materials are “Confidential” or “Outside Counsel’s Eyes

 Only” and entitled          to protection pursuant to the foregoing. Designating the Materials as

 “Confidential” or “Outside Counsel’s Eyes Only” represents the attorney’s certification of this

 determination.

          12.       Whenever a deposition involves “Confidential” Material or “Outside Counsel’s

 Eyes Only” Material, the deposition transcript or portions thereof shall be designated as

 “Confidential” or “Outside Counsel’s Eyes Only” and shall be subject to the provisions of this

 Protective Order. Such designations shall be made on the record during the deposition whenever

 possible, but a party may designate portions of depositions as “Confidential” or “Outside Counsel’s

 Eyes Only” after transcription, provided that written notice of the designation is given to all

 counsel of record within fourteen (14) days after notice by the court reporter of the completion of

 the transcript, during which period of time the transcription shall be treated as “Outside Counsel’s

 Eyes Only.”



                                                    6
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 7 of 14 PageID #: 611




          13.       When filing any documents that contain information designated “Confidential” or

 “Outside Counsel’s Eyes Only” such documents shall be filed in accordance with the requirements

 of the Court pertaining to the filing of sealed or restricted access documents. The Parties agree to

 cooperate fully concerning any requirements for filing documents under seal or restricted access.

          14.       Any party may object to the designation of particular “Confidential” or “Outside

 Counsel’s Eyes Only” Materials by giving written notice to the Producing Party after the receipt of

 the designated Materials. The written notice shall specifically identify the Materials to which the

 objection is made. If the parties cannot resolve the objection within fourteen (14) days after notice

 is received, the Receiving Party may file an appropriate motion requesting that the Court determine

 whether the disputed Materials are (1) not subject to the terms of this Protective Order and should

 not bear either the “Confidential” or “Outside Counsel’s Eyes Only” designations or (2) subject to

 the terms of this Protective Order but must be reclassified from “Outside Counsel’s Eyes Only” to

 “Confidential.” The burden in such an application to the Court is on the Producing Party to

 demonstrate good cause why the Materials are properly designated as “Confidential” or “Outside

 Counsel’s Eyes Only.” If such a motion is filed, the disputed Materials shall continue to be treated

 as “Confidential” or “Outside Counsel’s Eyes Only” under the terms of this Protective Order until

 the Court rules on the motion. If the Receiving Party fails to file such a motion, the disputed

 Materials shall retain its designation as “Confidential” or “Outside Counsel’s Eyes Only” in

 accordance with this Protective Order.

          15.       If at any time prior to the trial of this action, a Party realizes that previously

 undesignated Materials should be designated as “Confidential” or “Outside Counsel’s Eyes Only,”

 the Party may so designate by advising all other Parties in writing. The designated Materials will

 thereafter be treated as “Confidential” or “Outside Counsel’s Eyes Only” pursuant to this

                                                    7
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 8 of 14 PageID #: 612




 Protective Order. Upon receipt of such designation in writing, each party shall take reasonable and

 appropriate action to notify any and all recipients of such Materials regarding its protected status,

 and shall take reasonable and appropriate steps to retrieve the newly designated Materials from

 any person who is not permitted by this Protective Order to have such Materials.

          16.       If any Party or non-Party inadvertently produces or provides Materials that it

 believes is subject to a claim of attorney-client communication, attorney work product, or any other

 legally recognized privilege, the Producing Party may give written notice to the Receiving Party(s)

 that the Materials are subject to a claim of privilege and request that the Materials be returned to

 the Producing Party. The Receiving Party(s) shall return the Materials to the Producing Party,

 and/or confirm in writing destruction (or, for Outside Counsel, removing the Materials from further

 review or use in the Litigation) of all electronic or paper copies of the Materials, within seven (7)

 days or seek appropriate relief from the Court within the time specified below. A return of the

 Materials by the Receiving Party(s) shall not constitute an admission or concession, or permit any

 inference, that the Materials are properly subject to a claim of privilege. If relief is sought from

 the Court, the following provisions apply:

                a. The Receiving Party(s) will treat the Materials as “Outside Counsel’s Eyes Only”

 until the Court orders otherwise.

                b. The Receiving Party(s) must notify the Producing Party in writing within seven (7)

 days of receiving written notice of the claimed privilege from the Producing Party, setting forth

 the reason for its belief that the Materials are not privileged.

                c. The Parties shall meet and confer regarding the dispute within seven (7) days of the

 Receiving Party’s written notification. If the dispute cannot be resolved between the parties, the

 Receiving Party shall move the Court, within seven (7) days of the completion of such meet-and-

                                                     8
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 9 of 14 PageID #: 613




 confer efforts, to rule on the Material’s status and shall produce a copy of the Materials to the

 Court under seal for in camera inspection. No waiver shall be deemed to have occurred pending

 the Court’s ruling on the Receiving Party’s motion.

          17.       If “Confidential” or “Outside Counsel’s Eyes Only” Materials are disclosed to any

 person other than in a manner authorized by this Protective Order, the party or person responsible

 for the disclosure shall, upon discovery, promptly inform the designating party, and shall work in

 good faith to retrieve the Materials. This paragraph shall not limit the rights and remedies of the

 Producing Party.

          18.       This Protective Order shall not prevent any Producing Party or Receiving Party

 from applying to the Court for further or other protective orders, or for modification of this

 Protective Order, or from agreeing to modification of this Protective Order. Any agreed to

 modification shall be in writing, and signed by counsel on behalf of the Parties.

          19.       In the event additional parties join or are joined in this action, or any additional or

 different counsel enter an appearance, they shall also be subject to the terms of this Protective

 Order.

          20.       The fact of designation of any Materials by any party as “Confidential” or “Outside

 Counsel’s Eyes Only” shall not be deemed an admission for purposes of this litigation, and any

 inference of admission solely based on designation of any Materials shall not constitute admissible

 evidence at trial.

          21.       The Parties shall be free to use any Confidential Materials at trial, provided that any

 Party may file an appropriate motion in limine seeking to limit the use of any such Confidential

 Materials in advance of trial. If the Confidential Materials or Outside Counsel’s Eyes Only Materials

 which any party finds objectionable are contained in trial exhibit(s), the objecting Party shall

                                                      9
 4853-1399-9857v1
 2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 10 of 14 PageID #: 614




  promptly notify the other Parties of any objections it has to the use of such exhibit(s) and the

  Parties shall confer in good faith in an attempt to resolve the dispute. In the event that the dispute

  cannot be resolved, either Party may move the Court for appropriate relief prior to trial.

           22.       Within fifty-six (56) days after the final termination of the Litigation, including all

  appeals, unless other arrangements are agreed upon, each document and all copies thereof that

  have been designated as “Confidential” or “Outside Counsel’s Eyes Only” shall be returned to the

  party that designated it as such, or the parties may elect to destroy “Confidential” or “Outside

  Counsel’s Eyes Only” documents. However, each law firm representing a party or a deponent may

  retain one copy of all court pleadings and briefs containing “Confidential” or “Outside Counsel’s

  Eyes Only” Materials, one copy of all deposition, hearing, and/or trial transcripts containing the

  Material, and copies of documents incorporating or referring to the Materials which are

  inextricably intermingled with the work product of that party’s counsel. All documents retained

  by counsel shall remain subject to this Protective Order. The Court shall retain jurisdiction to

  enforce this Protective Order after the termination of the Litigation.

           23.       If a Receiving Party or Consultant in possession of “Confidential” or “Outside

  Counsel’s Eyes Only” Materials receives a subpoena from a non-party to the Litigation seeking

  production or other disclosure of the Materials, written notice shall be given to counsel for the

  Producing Party, or the producing party itself if unrepresented, as soon as possible, but no later

  than seven (7) days after receiving the subpoena and before the response is due (if possible),

  identifying the Materials sought and providing the Producing Party a copy of the subpoena. In no

  event, absent Court order, shall production or disclosure be made (a) within seven (7) days after

  providing the required notice, or (b) if the designating party seeks relief from the Court (including,

  without limitation, by filing a motion forprotective order or motion to quash) within seven (7) days

                                                       10
  4853-1399-9857v1
  2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 11 of 14 PageID #: 615




  after receiving the notice of such relief. This Protective Order shall not be construed as requiring

  the Receiving Party to seek relief fromthe subpoena or to challenge or appeal any order of a court

  of competent jurisdiction requiring production of the Materials at issue.

           24.       This Protective Order may be modified by the Court at any time for good cause

  shown following notice to all parties and an opportunity for them to be heard.




                                                                  August 10, 2021




                                                   11
  4853-1399-9857v1
  2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 12 of 14 PageID #: 616




                              EXHIBIT 1




                                       12
  4853-1399-9857v1
  2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 13 of 14 PageID #: 617




                                   UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF KENTUCKY

  JOHN JACOB HASENBEIN,                                    )
                                                           )    Civil Action No. 3:20-cv-822-BJB-RSE
           Plaintiff,                                      )
                                                           )       U.S. DISTRICT COURT
                                                           )       JUDGE BENJAMIN BEATON
  v.                                                       )
                                                           )
  F3EA, Inc.,                                              )       JURY DEMANDED
                                                           )
           Defendant.                                      )
                                                           )
                                                           )
                                                           )
  F3EA, Inc.,                                              )
                                                           )
           Counter-Plaintiff                               )
                                                           )
  v.                                                       )
                                                           )
  JOHN JACOB HASENBEIN and                                 )
  DESIREE HASEBENBEIN,                                     )
                                                           )
           Counter-Defendants.                             )
                                                           )

                                              DECLARATION

           I, ____________________________, declare that:

           1.        I have read the Protective Order agreed to by the parties and ordered in this case.

           2.        I understand the Protective Order and agree to be bound by its terms.

           3.        I will hold in confidence all Confidential Materials and Outside Counsel’s Eyes

  Only Materials provided to me.




                                                      13
  4853-1399-9857v1
  2945595-000005 07/13/2021
Case 3:20-cv-00822-BJB-RSE Document 61 Filed 08/10/21 Page 14 of 14 PageID #: 618




           4.        I understand that the Confidential Materials and/or Outside Counsel’s Eyes Only

  Materials and my copies or notes relating thereto may only be disclosed to or discussed with those

  persons permitted by the Protective Order to receive such information.

           5.        I will return all Confidential Materials and Outside Counsel’s Eyes Only Materials

  in my possession, copies thereof, and notes that I have prepared relating thereto, to counsel for the

  Party by whom or on whose behalf I am retained upon the request of such counsel or upon

  conclusion of my involvement in this case.

           6.        I understand that a violation of the terms of the Protective Order may be punishable

  by appropriate sanctions and may be treated as if contempt of order of the U.S. District Court for

  the Western District of Kentucky (the “Court”).

           7.        I hereby submit to the jurisdiction of the Court for the purpose of enforcement of

  the Protective Order and waive any and all objections to jurisdiction and venue.

           I declare that the foregoing is true and correct.


  Date: __________________                         Name: ____________________________________




                                                      14
  4853-1399-9857v1
  2945595-000005 07/13/2021
